Citation Nr: 0820546	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-35 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of 
entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 9, 1971 to 
October 20, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that declined to reopen the 
veteran's claim of entitlement to service connection for a 
back condition.  In August 2007, the veteran informed the RO 
that he had relocated to Tennessee.  Jurisdiction of his 
claim was accordingly transferred to the Nashville, Tennessee 
RO in September 2007.


FINDINGS OF FACT

1.  The claim for service connection for a back condition was 
previously denied in a March 2003 rating decision.  The 
veteran was notified of that decision but failed to perfect 
an appeal.

2.  No evidence has been submitted in connection with the 
current claim which would relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied the claim for 
service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a back condition.  38 
U.S.C.A. §§ 5108, 7105 (West 2002);             38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

Here, the RO sent correspondence in October 2006, a rating 
decision in December 2006, a statement of the case in October 
2007, and a supplemental statement of the case in January 
2008.  These documents fully satisfy the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.    See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication of the case.
 
In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.            
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes 
that the October 2006 VCAA notification satisfied this 
requirement.

The October 2006 VCAA letter also informed the veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A VA examination is not 
required in this case because there is no evidence of either 
an in-service injury or a current diagnosis of a back 
condition.  

The veteran has not indicated that he was seen regarding his 
back condition by any provider or at any time other than the 
treatment reflected in the current medical records on file.  
Therefore, the veteran's service treatment records and all 
identified and authorized post-service treatment records 
available and relevant to the issues on appeal have been 
requested or obtained.
 
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

Service connection for a back condition was previously denied 
in a March 2003 rating decision.  Although the RO determined 
that new and material evidence sufficient to reopen the claim 
had not been submitted, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim      de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown,   83 F.3d 1380 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnet v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

The claim of entitlement to service connection for a back 
condition may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in August 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision, dated in March 2003, consisted of the veteran's 
Application for Compensation and/or Pension, and the 
veteran's service treatment records and post-service 
treatment records.  The RO found that there was no evidence 
of a current diagnosis of a back condition and the claim was 
denied.  

The veteran applied to reopen his claim for service 
connection in August 2006.  No clinical evidence was added to 
the record since the last final decision in March 2003.  In 
support of his application to reopen his claim for service 
connection, the veteran did not submit any clinical evidence 
related to his claim.  Thus, no clinical evidence has been 
submitted in connection with the current claim which would 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim, i.e., evidence of a current diagnosis of a back 
condition. 

The veteran did submit a single written statement in support 
of his claim, dated in August 2007.  In this statement the 
veteran asserted that he injured his back during basic 
training and was given a medical discharge.  However, the 
claim may not be reopened on the basis of this statement.  
The veteran's statement is new but not material.  The 
veteran, as a layperson without ostensible medical expertise, 
is not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the veteran can attest 
to his symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to provide a 
current diagnosis related to the back and to determine that 
his back condition was incurred in or aggravated as a result 
of his service.  

Although the veteran has submitted new evidence that was not 
before the RO in March 2003, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  


In light of the evidence, it is the determination of the 
Board that new and material evidence has not been submitted.  
Thus, the claim for service connection for a back condition 
is not reopened and the benefits sought on appeal remain 
denied.  


ORDER

Service connection for a back condition remains denied 
because new and material evidence has not been received to 
reopen the claim.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


